Per Curiam.
The sole question of any importance is-whether the police justices of the city of Detroit have-power to admit to bail in criminal cases after persons charged with crime have been bound over to the recorder’s-court for trial.
The Detroit police court act provides that—
“ The police court or either police justice thex-eof, the-recorder’s court of the city of Detroit, the circuit court for the county of Wayne, and the Supreme Court of this State and the Justices thereof, and no other court, magistrate, or officer whatevei’, except as provided in. section ten, shall have power to let to bail any prisoner- or person in custody charged with a bailable crime,, misdemeanor, or offense of which the police court shall for any purpose have jurisdiction.’’1
In the pi’esent case the police court had examined the-criminal charge made against the relator, had found probable cause to believe him guilty of the offense charged, had bound him over to the recorder’s court, and certified the proceedings to that court. The police-court had thereby lost jurisdiction for any purpose whatevei. In bailable offenses, upon examination the police court should fix the amount of the bail, and give the prisoners reasonable opportunity to procure it; but its-jurisdiction ends with the certification of the papers into-the recorder’s court
The above act took effect July 4, 1886.2 Prior to that, time the police justices had power to take bail at any *523time before trial. Section 552, p. 339, City Charter,. 1886.1 This provision was repealed by the law of 1886. The writ must be denied.
McGrath, J., did not sit.

 3 How. Stat. § 6591grl.


 3 How. Stat, § 65917x2.


 Act No. 479, § 40, Laws of 1871.